JUSTICE WHITE delivered the opinion of the court: On February 23, 1987, appellant E.G., a 17-year-old woman, was admitted to a hospital and diagnosed as having acute leukemia. When appellant and her parents were told that her treatment would include blood transfusions, they refused to consent to such treatment because of their religious beliefs. Appellant and her parents are Jehovah’s Witnesses; they believe that the reception of transfusions would be a violation of a biblical prohibition against the consumption of blood. They consented to any other type of treatment. Attending physicians contacted the office of the State’s Attorney; that office filed a juvenile court petition seeking a finding that appellant was medically neglected and the appointment of a temporary guardian with the authority to consent to the required transfusions. On February 25, 1987, a temporary custody hearing was held to determine whether a guardian should be appointed. At that hearing, a physician who had examined appellant testified that if transfusion therapy were not used, he would be “astonished” if appellant survived for an additional month. He also testified that appellant seemed to be mature, competent, and sincere in her religious beliefs, and that she apparently understood the consequences of refusing the recommended treatment. Additional testimony was given by the hospital official who was to take custody of appellant; the official concluded that appellant had independently decided to refuse transfusions. The court found probable cause to believe that appellant was medically neglected and appointed the hospital official temporary custodian with power to consent to all medical treatment. Appellant began receiving transfusions pursuant to this ruling. The court called the case for reconsideration on April 8, 1987. Appellant testified that she had studied her faith for several years, and that she had been baptized at age 16, which made her an adult in the eyes of her church. Appellant also presented the testimony of a psychiatrist, who indicated that appellant had the maturity of an 18- to 21-year-old. The court delivered its final ruling on May 18, 1987. Though it expressly found that appellant was mature and had arrived at her decision independently, the court decided that the urgency of her condition justified a finding that she was medically neglected and adjudged her a ward of the court. The court’s dispositional order reiterated its earlier ruling and ordered that a hospital official “be appointed guardian of the minor respondent with the right to consent to blood transfusions when advised of such necessity by any attending physician.” That order is the subject of the instant appeal.  Appellant claims that the trial court’s “failure to extend to the Jehovah’s Witness parties in this case a statutory benefit creates [sic] for parents who refuse medical treatment for their children because of a belief in spiritual healing violated the equal protection clause of the Fourteenth Amendment.” Appellant contends that the court’s finding of medical neglect would not have been entered had she been a member of certain other religious faiths. This argument is based on the following exception to the definition of medical neglect: “A child whose parent, guardian or custodian in good faith selects and depends upon spiritual means through prayer alone for the treatment or cure of disease or remedial care may be considered neglected or abused, but not for the sole reason that his parent, guardian or custodian accepts and practices such beliefs.” (Ill. Rev. Stat. 1985, ch. 23, par. 2054.) This exception is contained not in the Juvenile Court Act (Ill. Rev. Stat. 1985, ch. 37, par. 701 — 1 et seq.), but in the Abused and Neglected Child Reporting Act, which requires health and welfare workers to notify proper authorities when they have reason to believe that a child has been mistreated. (Ill. Rev. Stat. 1985, ch. 23, par. 2051 et seq.) Appellant claims that this exception also applies to the definition of medical neglect contained in the juvenile statute and interprets the exception to allow a member of a religion which practices faith healing to refuse medical treatment without being subject to a finding of medical neglect. She claims that the failure to include her own refusal of treatment in that exception denied her the equal protection of the laws. We are unpersuaded by this argument. Though the Juvenile Court Act’s definition of medical neglect is similar to that in the reporting statute, the former does not contain the exception which provides the basis for appellant’s contention. We find nothing in the language of the juvenile act to suggest that its definition of medical neglect is to be read to incorporate any other statutory provisions. Our legislature may have intended to allow physicians to defer to religion-based refusals of medical treatment by excepting such refusals from the class of cases they are required to report; it may also have intended that those cases which do reach the juvenile justice system be subjected to a court’s analysis, not automatically excluded from the court’s jurisdiction by a statutory exception. We therefore decline to incorporate the exception of the reporting statute into the Juvenile Court Act, and conclude that no member of any other faith would have been entitled to exemption from a finding of medical neglect simply because of his religious beliefs. Accordingly, we reject appellant’s claim that the finding of neglect in the case at bar violated the equal protection clause of our constitution.  Appellant also contends that “the trial court’s order requiring a seventeen year old mature minor to undergo compulsory blood transfusions in direct contravention of her religious beliefs and conscience violates rights guaranteed *** under the First and Fourteenth amendments.” In the court below, the State focused on testimony by appellant and other members of her faith which indicated that her church would view court-imposed transfusions as the court’s transgression, not her own, and would support rather than punish her. This focus suggests that the juvenile court’s action could be viewed as, at worst, a minimal infringement of appellant’s religious freedom. We are compelled to explicitly state our disagreement with this suggestion. A Jehovah’s Witness minister testified that the withholding of consent did not make transfusions a less difficult experience for one of his faith. He analogized appellant’s suffering to that of a rape victim: “[J]ust because the person exonerated you in having participated in it, it wouldn’t mean that the trauma wasn’t there. Forcing anyone to violate his consideration [s-ic] is the most painful indignity that an individual could have perpetrated against him.” When appellant was informed that as a result of the temporary custody hearing she would be compelled to receive transfusions, she became upset and asked to be sedated before the treatment began. Our supreme court, in In re Estate of Brooks (1965), 32 Ill. 2d 361, 205 N.E.2d 435, addressed the question of whether such treatment could be forced upon an adult Jehovah’s Witness in spite of her religious convictions: “It seems to be clearly established that the First Amendment of the United States Constitution as extended to the individual States by the Fourteenth Amendment to that constitution, protects the absolute right of every individual to freedom in his religious belief and the exercise thereof, subject only to the qualification that the exercise thereof may properly be limited by governmental action where such exercise endangers, clearly and presently, the public health, welfare or morals.” (32 Ill. 2d 361, 372, 205 N.E.2d 435.) In Brooks, the probate court appointed a conservator of the person of an adult Jehovah’s Witness and authorized the conservator to consent to transfusions for the adult. This action was reversed by the supreme court: “Even though we may consider appellant’s beliefs unwise, foolish or ridiculous, in the absence of an overriding danger to society we may not permit interference therewith in the form of a conservatorship established in the waning hours of her life for the sole purpose of compelling her to accept medical treatment forbidden by her religious principles, and previously refused by her with full knowledge of the probable consequences. In the final analysis, what has happened here involves a judicial attempt to decide what course of action is best for a particular individual, notwithstanding that individual’s contrary views based upon religious convictions. Such action cannot be constitutionally countenanced.” 32 Ill. 2d 361, 373, 205 N.E.2d 435. The State argues that appellant, unlike the appellant in Brooks, is not an adult and is therefore subject to greater infringement of her constitutional freedom. Though we recognize the general validity of that proposition, we do not find it to be specifically responsive to the issues presented in the instant case, and we do not find the cases cited by the State to be dispositive of appellant’s claim. Prince v. Massachusetts (1944), 321 U.S. 158, 88 L. Ed. 645, 64 S. Ct. 438, for example, upheld a State’s right to enforce child labor laws in spite of a claim of infringement of free exercise of religion. But the free exercise argument addressed by the Supreme Court was that of a guardian, not a child. The court did not rule that the child’s religious freedom was appropriately curtailed, but that the guardian’s freedom did not allow her to subject the child to whatever ill in the name of her own religion: “Parents may be free to become martyrs themselves. But it does not follow they are free, in identical circumstances, to make martyrs of their children before they have reached the age of full and legal discretion when they can make that choice for themselves.” (321 U.S. 158, 170, 88 L. Ed. 645, 654, 64 S. Ct. 438, 444.) Our own supreme court, relying on Prince, has ruled that the State’s interest in protecting an infant overrides the free exercise claim of Jehovah’s Witnesses who refuse to consent to transfusions for their child. (People ex rel. Wallace v. Labrenz (1952), 411 Ill. 618, 104 N.E.2d 769.) Had the claim in the instant case involved only a claimed infringement of the religious freedom of appellant’s parents, the State’s interest would clearly prevail, but contrary to the State’s argument, the cases cited do not settle the question of when restriction of a child’s religious freedom is appropriate. Recent decisions by the United States Supreme Court have suggested an answer to that question. Having ruled that an adult woman had the constitutional right to obtain an abortion, the court, in Planned Parenthood v. Danforth (1976), 428 U.S. 52, 49 L. Ed. 2d 788, 96 S. Ct. 2831, was asked to decide if a State could restrict a minor’s exercise of that right by requiring her to obtain parental consent for the operation. The court, though recognizing that States have broader authority to regulate the activities of children than of adults, stated that “ [constitutional rights do not mature and come into being magically only when one attains the state-defined age of majority. Minors, as well as adults, are protected by the Constitution and possess constitutional rights.” (428 U.S. 52, 74, 49 L. Ed. 2d 788, 808, 96 S. Ct. 2831, 2843.) The court then concluded that the appropriate inquiry was whether there was a significant State interest in restricting a minor’s access to abortion that was not present in the case of an adult. Since no sufficient State interest had been presented, the court ruled the restriction unconstitutional. (428 U.S. 52, 75, 59 L. Ed. 2d 788, 808, 96 S. Ct. 2831, 2844.) In subsequent decisions, the court ruled that a State’s interest in preventing immature minors from making such a grave decision justified some form of consent requirement, but that a State could not make a blanket determination that all minors below a certain age were too immature to make the decision independently, and therefore had to allow mature minors to prove their maturity and make a decision without parental consent. City of Akron v. Akron Center for Reproductive Health (1983), 462 U.S. 416, 440, 76 L. Ed. 2d 687, 709, 103 S. Ct. 2481, 2498; Belotti v. Baird (1979), 443 U.S. 622, 643, 61 L. Ed. 2d 797, 813, 99 S. Ct. 3035, 3048. We are unpersuaded by the State’s attempt to distinguish the foregoing from the case at bar. Though the privacy rights examined in the abortion cases, as the State says, “have not been extended beyond reproductive matters,” we believe that such an extension is inevitable. Given the paramount importance of religious freedom in the history of our nation, we find it difficult to consider seriously an argument that such freedom should be afforded less protection from government infringement than the rights at issue in the abortion cases. Applying the Supreme Court’s analysis to the instant case, we conclude that the Juvenile Court Act withstands a constitutional challenge based upon appellant’s free exercise claim. The Act, in enumerating the dispositional orders a trial court may enter after finding a child to be neglected, includes the following: “A minor under 18 years of age found to be neglected under Section 2 — 4 may be *** ordered partially or completely emancipated in accordance with the provisions of the ‘Emancipation of Mature Minors Act’ *** as now or hereafter amended.” (Ill. Rev. Stat. 1985, ch. 37, sec. 705 — 2(dX3).) The emancipation statute provides that a minor 16 years of age or over who has demonstrated the capacity to manage his own affairs may be partially or completely emancipated and granted whatever rights and responsibilities the court may specify. (Ill. Rev. Stat. 1985, ch. 40, sec. 2201 et seq.) The Act thus protects the State’s interest in guarding immature minors while also allowing a mature minor to exercise the constitutional freedoms of an adult.  The trial court’s disposition in the instant case, however, cannot stand. The court found that appellant had made a mature, independent decision to follow her religious beliefs. This finding obviates any State interest in protecting immature minors, and no other State interest has been advanced that would not be present in the case of an adult. In the absence of such an interest, appellant cannot be prevented from exercising a constitutional right solely because of her minority. The trial court’s order, therefore, though carefully considered and obviously prompted by concern for appellant’s well-being, was an unjustified abridgment of her first amendment rights and must be vacated. We note that at the time of trial appellant was only six months from adulthood. Once the court found appellant to be mature and to have made the decision to refuse transfusions independently, the only disposition which would have properly respected her constitutional right would have been an order empowering her to accept or refuse transfusions. We affirm the trial court’s finding that appellant was medically neglected. Since we are authorized to enter any order which should have been entered by the trial court (Creek v. Clark (1980), 91 Ill. App. 3d 429, 414 N.E.2d 816), we order appellant to be partially emancipated, and grant her the right to accept or refuse transfusions. Vacated in part; affirmed in part and modified in part. FREEMAN, J., concurs.